Case: 12-15165   Date Filed: 05/01/2013   Page: 1 of 3


                                                         [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-15165
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:12-cv-21083-RSR



MARLENY CASAS,

                                                             Plaintiff-Appellant,

                                   versus

USCIS DISTRICT DIRECTOR MIAMI,
SECRETARY, US DEPARTMENT OF HOMELAND SECURITY,
US ATTORNEY GENERAL,

                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (May 1, 2013)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:
              Case: 12-15165     Date Filed: 05/01/2013   Page: 2 of 3


      Marleny Casas, a native and citizen of Cuba, appeals the summary judgment

in favor of the District Director of the U.S. Citizenship and Immigration Services,

the Secretary of the Department of Homeland Security, and the Attorney General

of the United States. After the entry of a final order of removal against her, Casas

complained that the denial of her second application for an adjustment of status

under the Cuban Adjustment Act, Pub. L. 89-732, 80 Stat. 1161 (1966), violated

the Administrative Procedures Act, 5 U.S.C. § 706, and she sought relief under the

Declaratory Judgment Act, 28 U.S.C. § 2201, and the Mandamus Act, id. § 1361.

Casas argues that a genuine factual dispute exists about whether she presented a

fraudulent passport to an immigration inspector and that dispute barred summary

judgment in favor of the defendants. We affirm.

      The district court did not err. Casas misunderstands the standard of review

of an agency action. Under the Administrative Procedures Act, the “task of the

reviewing court is to apply the appropriate APA standard of review . . . to the

agency decision based on the record [provided by] the agency.” Florida Power &

Light Co. v. Lorion, 470 U.S. 729, 743–44, 105 S. Ct. 1598, 1607 (1985). The

administrative record establishes, as the district court concluded, that the agency

based its decision to deny Casas’s application for adjustment of status on

substantial evidence that she submitted a fraudulent passport to immigration

officials. The question before the district court was whether that decision of the


                                          2
              Case: 12-15165     Date Filed: 05/01/2013   Page: 3 of 3


agency was arbitrary, capricious, or an abuse of discretion. Casas cannot relitigate

de novo the underlying factual dispute that the agency resolved.

      We AFFIRM the summary judgment in favor of the defendants.




                                         3